          Case 3:19-cv-07850-WHO Document 17 Filed 11/02/20 Page 1 of 7



 1

 2

 3

 4

 5

 6

 7

 8

 9                            UNITED STATES DISTRICT COURT

10                          NORTHERN DISTRICT OF CALIFORNIA

11                                SAN FRANCISCO DIVISION

12   IN RE: JUUL LABS, INC., MARKETING         )   Case No. 3:19-MD-2913-WHO
     SALES PRACTICE AND PRODUCTS               )
13   LIABILITY LITIGATION                      )   The Honorable William H. Orrick
                                               )
14                                             )   ORDER GRANTING JLI’S MOTION TO
                                               )   DISMISS WITHOUT PREJUDICE FOR
15                                             )   FAILURE TO SUBMIT DISCOVERY
                                               )   REQUIRED BY CASE MANAGEMENT
16                                             )   ORDER NO. 8
     This Document Relates to All Plaintiffs   )
17   Identified in Exhibit A                   )   This Document Relates To: All Actions
                                               )
18                                             )   The Hon. William H. Orrick
                                               )
19                                             )

20

21

22

23

24

25

26
27

28


     [PROPOSED] ORDER                                                  CASE NO. 3:19-md-2913-WHO
          Case 3:19-cv-07850-WHO Document 17 Filed 11/02/20 Page 2 of 7



 1          Before the Court is the Motion by Defendant Juul Labs, Inc. to Dismiss the Complaints filed

 2   by All Plaintiffs Identified in Exhibit A (the “Motion to Dismiss”) (ECF Nos. 924, 935, 956) in the

 3   above referenced, consolidated actions. Having considered the motion and arguments of the parties,

 4   and with good cause appearing therefore, the Court hereby GRANTS the Motion to Dismiss and

 5   DISMISSES the Complaints filed by all plaintiffs identified in Exhibit A without prejudice.

 6    IT IS SO ORDERED.
 7    Dated: November 2, 2020
 8
 9
                                                               The Honorable William H. Orrick
10
                                                               United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      1
     [PROPOSED] ORDER                                                             CASE NO. 3:19-md-02913
Case 3:19-cv-07850-WHO Document 17 Filed 11/02/20 Page 3 of 7




             Exhibit A
                Case 3:19-cv-07850-WHO Document 17 Filed 11/02/20 Page 4 of 7




                                                                                             Date        MTD
                                                         Case
Count       Plaintiff             Case Name                               Counsel            MTD         ECF
                                                        Number
                                                                                             Filed      Number

                           Caleb Adkins v. Juul Labs,   3:20-cv-   Hare, Wynn, Newell &
  1      Adkins, Caleb                                                                      8/28/2020    924
                                  Inc. et al.            02880         Newton, LLP

                            Malik Al-Jamal v. Juul      3:20-cv-
  2     Al-Jamal, Malik                                            Morgan & Morgan P.A.     8/28/2020    924
                               Labs, Inc. et al.         00147
                            Allison Austin v. Juul      3:20-cv-
  3      Austin, Allison                                           Douglas & London, P.C.   8/28/2020    924
                               Labs, Inc. et al.         00407

                             Keegan Barnes v. Juul      3:20-cv-   Hare, Wynn, Newell &
  4     Barnes, Keegan                                                                      8/28/2020    924
                                Labs, Inc. et al.        02537         Newton, LLP

                                                                     Douglas & London,
                           Thomas Cox v. Juul Labs,     3:20-cv-
  5      Cox, Thomas                                                P.C.; Levin Sedran &    8/28/2020    924
                                  Inc. et al.            00348
                                                                        Berman LLP
                            Brayden Decoste v. Juul     3:19-cv-
  6     Decoste, Brayden                                           Douglas & London, P.C.   8/28/2020    924
                                Labs, Inc. et al.        08339

                            Tyler Diaz v. Juul Labs,    3:20-cv-   Hare, Wynn, Newell &
  7       Diaz, Tyler                                                                       8/28/2020    924
                                   Inc. et al.           02868         Newton, LLP

                             Nathan Dodge v. Juul       3:20-cv-
  8      Dodge, Nathan                                             Douglas & London, P.C.   8/28/2020    924
                                 Labs, Inc. et al.       01817
                             Dakota Garcia v. Juul      3:19-cv-
  9      Garcia, Dakota                                            Douglas & London, P.C.   8/28/2020    924
                                 Labs, Inc. et al.       08332
           Gutierrez,      Jeremiah Gutierrez v. Juul   3:20-cv-
 10                                                                Douglas & London, P.C.   8/28/2020    924
           Jeremiah              Labs, Inc. et al.       00152
                            William Horvath v. Juul     3:19-cv-
 11     Horvath, William                                           Morgan & Morgan P.A.     8/28/2020    924
                                 Labs, Inc. et al.       07036
                            Trey Jensen v. Juul Labs,   3:19-cv-
 12       Jensen, Trey                                             Douglas & London, P.C.   8/28/2020    924
                                   Inc. et al.           08334
                            Seth Johns v. Juul Labs,    3:20-cv-
 13       Johns, Seth                                              Douglas & London, P.C.   8/28/2020    924
                                   Inc. et al.           01837

                                                                    Douglas & London,
                             Jacob Kozlow v. Juul       3:19-cv-
 14      Kozlow, Jacob                                              P.C.; Hendy Johnson     8/28/2020    924
                               Labs, Inc. et al.         07567
                                                                       Vaughn Emery

           Lancaster,      William Lancaster v. Juul    3:19-cv-
 15                                                                Douglas & London, P.C.   8/28/2020    924
            William             Labs, Inc. et al.        08338
                            Landen Malloy v. Juul       3:19-cv-
 16     Malloy, Landen                                             Morgan & Morgan P.A.     8/28/2020    924
                                Labs, Inc. et al.        07386

                             Sienna Miller v. Juul      3:20-cv-   Hare, Wynn, Newell &
 17      Miller, Sienna                                                                     8/28/2020    924
                                Labs, Inc. et al.        02487         Newton, LLP
               Case 3:19-cv-07850-WHO Document 17 Filed 11/02/20 Page 5 of 7




                                                                                             Date        MTD
                                                        Case
Count      Plaintiff             Case Name                               Counsel             MTD         ECF
                                                       Number
                                                                                             Filed      Number
                            Trevor Owens v. Juul       3:20-cv-
 18      Owens, Trevor                                            Douglas & London, P.C.    8/28/2020    924
                               Labs, Inc. et al.        00079
                            Jackson Rand v. Juul       3:20-cv-
 19      Rand, Jackson                                            Douglas & London, P.C.    8/28/2020    924
                               Labs, Inc. et al.        00727

                                                                  Burg Simpson Eldredge
                            Anthony Rizzi v. Juul      3:19-cv-
 20      Rizzi, Anthony                                            Hersh & Jardine, P.C.;   8/28/2020    924
                              Labs, Inc. et al.         07962
                                                                  Douglas & London, P.C.

                                                                    Douglas & London,
                            Danielle Ryan v. Juul      3:19-cv-
 21      Ryan, Danielle                                            P.C.; Levin Sedran &     8/28/2020    924
                              Labs, Inc. et al.         08220
                                                                       Berman LLP
                           Kaela Schuette v. Juul      3:20-cv-
 22     Schuette, Kaela                                           Douglas & London, P.C.    8/28/2020    924
                              Labs, Inc. et al.         01816
                          Matthew Selman v. Juul       3:19-cv-
 23     Selman, Matthew                                           Douglas & London, P.C.    8/28/2020    924
                              Labs, Inc. et al.         08097
                          Evan Smith v. Juul Labs,     3:20-cv-
 24       Smith, Evan                                             Douglas & London, P.C.    8/28/2020    924
                                 Inc. et al.            00410
                           Andrew Strouse v. Juul      3:20-cv-
 25     Strouse, Andrew                                           Douglas & London, P.C.    8/28/2020    924
                              Labs, Inc. et al.         00081
           Summers,       Sydney Summers v. Juul       3:20-cv-
 26                                                               Douglas & London, P.C.    8/28/2020    924
            Sydney            Labs, Inc. et al.         01774
                            T.K., a minor by and
                          through his Guardian Ad      3:19-cv-
 27          T.K.                                                 Douglas & London, P.C.    8/28/2020    924
                           Litem Jennifer Kelly v.      06932
                            Juul Labs, Inc. et al.
                           Juanita Thomas v. Juul      3:20-cv-
 28     Thomas, Juanita                                           Douglas & London, P.C.    8/28/2020    924
                               Labs, Inc. et al.        01814
                            Zackary Ward v. Juul       3:20-cv-
 29      Ward, Zackary                                            Douglas & London, P.C.    8/28/2020    924
                               Labs, Inc. et al.        01605
                            Rosanna Wise v. Juul       3:19-cv-
 30      Wise, Rosanna                                            Morgan & Morgan P.A.      8/28/2020    924
                               Labs, Inc. et al.        06913
                          Jacob Young v. Juul Labs,    3:19-cv-
 31      Young, Jacob                                             Morgan & Morgan P.A.      8/28/2020    924
                                  Inc. et al.           07389
                          Tyler Abbott v. Juul Labs,   3:20-cv-
 32      Abbott, Tyler                                            Douglas & London, P.C.    9/4/2020     935
                                     Inc.               02235
                          James Bailey v. Juul Labs,   3:20-cv-
 33      Bailey, James                                            Douglas & London, P.C.    9/4/2020     935
                                     Inc.               02233
                            Blake Baldwin v. Juul      3:20-cv-
 34     Baldwin, Blake                                            Douglas & London, P.C.    9/4/2020     935
                               Labs, Inc. et al.        02930
                Case 3:19-cv-07850-WHO Document 17 Filed 11/02/20 Page 6 of 7




                                                                                               Date       MTD
                                                          Case
Count       Plaintiff              Case Name                               Counsel             MTD        ECF
                                                         Number
                                                                                               Filed     Number

                                                                      Beasley Allen Crow
                             Tyler Crawford v. Juul      3:19-cv-   Methvin Portis & Miles,
 35     Crawford, Tyler                                                                       9/4/2020    935
                                Labs, Inc. et al.         07850      LLC; The Miller Law
                                                                          Firm, P.C.

                             Anthony Curtis v. Juul      3:20-cv-
 36     Curtis, Anthony                                              Allen & Nolte, PLLC      9/4/2020    935
                                Labs, Inc. et al.         02870
           Duchene,         Brendan Duchene v. Juul      3:20-cv-
 37                                                                 Douglas & London, P.C.    9/4/2020    935
           Brendan              Labs, Inc. et al.         02934
                             Kennedy Elmer v. Juul       3:20-cv-
 38     Elmer, Kennedy                                              Douglas & London, P.C.    9/4/2020    935
                                Labs, Inc. et al.         02203

                              Jonathon C. Fomby v.       3:20-cv-   Hare, Wynn, Newell &
 39     Fomby, Jonathan                                                                       9/4/2020    935
                               Juul Labs, Inc. et al.     02872         Newton, LLP

                            Joshua E. Fowler v. Juul     3:20-cv-
 40     Fowler, Joshua E.                                           Parker Waichman LLP       9/4/2020    935
                                Labs, Inc. et al.         02192

                              Cora Johnson, Joshua
                                                                    Crueger Dickinson LLC;
                               Kelley and Jasmine        3:19-cv-
 41      Johnson, Cora                                                Greg Coleman Law;       9/4/2020    935
                             Rosenblatt v. Juul Labs,     06940
                                                                     Wexler Wallace LLP
                                    Inc. et al.

                                                                     Beasley Allen Crow
          Lingnofski,       Hunter Lingnofski v. Juul    3:19-cv-   Methvin Portis & Miles,
 42                                                                                           9/4/2020    935
            Hunter              Labs, Inc. et al.         07905        LLC; Murphy &
                                                                      Prachthauser, SC

                            Jairus Long v. Juul Labs,    3:19-cv-   Hare, Wynn, Newell &
 43       Long, Jarius                                                                        9/4/2020    935
                                    Inc. et al.           07336         Newton, LLP


                                Mia Malasto, Tyler
                              Purvis, Virginia Rivera
                            individually and on behalf
                                                                    Crueger Dickinson LLC;
                              of her minor child D.S.,   3:19-cv-
 44       Malasto, Mia                                                Greg Coleman Law;       9/4/2020    935
                                 Monica Whitehead         07334
                                                                     Wexler Wallace LLP
                            individually and on behalf
                            of her minor child D.E. v.
                               Juul Labs, Inc. et al.
              Case 3:19-cv-07850-WHO Document 17 Filed 11/02/20 Page 7 of 7




                                                                                            Date        MTD
                                                       Case
Count     Plaintiff            Case Name                                Counsel             MTD         ECF
                                                      Number
                                                                                            Filed      Number

                          Ryan Kohler, Bryce
                            Moore, Charlie                       Crueger Dickinson LLC;
         McNamara,                                    3:19-cv-
 45                      McNamara, and Justin                      Greg Coleman Law;       9/4/2020     935
          Charlie                                      06920
                        Bower v. Juul Labs, Inc. et               Wexler Wallace LLP
                                   al.
                          Ryan Kohler, Bryce
                            Moore, Charlie                       Crueger Dickinson LLC;
                                                      3:19-cv-
 46     Moore, Bryce     McNamara, and Justin                      Greg Coleman Law;       9/4/2020     935
                                                       06920
                        Bower v. Juul Labs, Inc. et               Wexler Wallace LLP
                                   al.

                                                                  Beasley Allen Crow
                        Collin Swan v. Juul Labs,     3:19-cv-
 47      Swan, Collin                                            Methvin Portis & Miles,   9/4/2020     935
                                Inc. et al.            08329
                                                                          LLC

                                                                  Beasley Allen Crow
         Thompson,      Caden Thompson v. Juul        3:20-cv-
 48                                                              Methvin Portis & Miles,   9/4/2020     935
           Caden           Labs, Inc. et al.           01651
                                                                          LLC

          Westfall,     Gabryella Westfall v. Juul    3:20-cv-
 49                                                              Douglas & London, P.C.    9/4/2020     935
          Gabryella         Labs, Inc. et al.          02217

                                                                   Levin, Papantonio,
                          Gerard Brown v. Juul        3:20-cv-
 50     Brown, Gerard                                              Thomas, Mitchell,       9/10/2020    956
                            Labs, Inc. et al.          03007
                                                                 Rafferty & Proctor P.A.

                        Joet Cooper v. Juul Labs,     3:20-cv-    Wagstaff & Cartmell
 51      Cooper, Joet                                                                      9/10/2020    956
                               Inc. et al.             03020             LLP

                          Chaska Lacey v. Juul        3:20-cv-   Hare, Wynn, Newell &
 52     Lacey, Chaska                                                                      9/10/2020    956
                            Labs, Inc. et al.          03151         Newton, LLP

                          Mason Temple v. Juul        3:20-cv-
 53     Temple, Mason                                            Douglas & London, P.C.    9/10/2020    956
                            Labs, Inc. et al.          02214
